Citation Nr: 1030835	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  03-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Gilbert's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1971 to November 
1972. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In March 2006 the Board issued a decision that, in pertinent 
part, denied service connection for Gilbert's Disease.  The 
Veteran thereupon filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In October 2008 the Court 
issued an order granting a joint motion of the parties and 
remanded the case to the Board for action in compliance with the 
joint motion.

In June 2010, the Board granted the Veteran's request for a 60-
day extension to submit additional evidence; however, no 
additional evidence has been submitted.

The Board also notes that subsequent to the certification of the 
Veteran's appeal, the Board received additional evidence that was 
not initially considered by the RO.  The evidence included 
statements by the Veteran, identifying outstanding evidence, and 
correspondence from Dr. S.A.A., M.D. and Dr. D.H.G., M.D.  This 
evidence was not accompanied by a written waiver of RO 
consideration.  However, on remand the RO may now consider it in 
making a decision.


REMAND

The Board finds that the case must be remanded at this point for 
further development in compliance with the Court's Order.

In the joint motion, the parties agreed that the evidence of 
record met the "low threshold" requirement under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), indicating that the Gilbert's 
Disease "may be" associated with service, thereby obligating VA 
to provide an examination or obtain a medical opinion.  The case 
was remanded to the Board to afford the Veteran a VA medical 
examination regarding the etiology of his Gilbert's Disease, 
obtain a medical opinion from a qualified expert, or explain why 
he was not entitled to such assistance.

The Board finds that the Veteran is entitled to such assistance 
and has not yet been provided a VA medical examination.

Finally, the Board notes that further development is in order to 
comply with the notice requirements of 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2009).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should provide the 
Veteran and his representative with notice in 
compliance with 38 U.S.C.A. § 5103 (a) and 38 
C.F.R. § 3.159 (b), to include notice that is 
in compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include treatment 
records from private medical doctors and VA 
facilities from Altoona, Van Zandt, and 
Highland.  If it is unable to obtain any such 
evidence, it should so inform the Veteran and 
his representative and request them to submit 
outstanding evidence.

3.  Then, the Veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the nature and 
etiology of the Veteran's Gilbert's Disease.

The claims file must be made available to and 
reviewed by the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions as well as his subjective history.

Based on the examination results and a review 
of the claims folder, the examiner should 
provide an opinion with respect whether there 
is a 50 percent or better probability that 
the Veteran's Gilbert's Disease is 
etiologically related to his active service, 
to include whether it is etiologically 
related to exposure to defoliants and 
pesticides in service.  The rationale for 
each opinion expressed must also be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim for service connection 
for Gilbert's Disease, in light of all 
pertinent evidence and legal authority.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or the 
AMC should furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate time 
period for response before the case is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


